—In a visitation proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Kings County (Staton, J.), dated August 27, 1998, which, upon a decision of the same court, also dated August 27, 1998, granted unsupervised visitation rights to the father.
Ordered that the order is affirmed, with costs to the Law Guardian.
It is well settled that a noncustodial parent is entitled to meaningful visitation. Denial of that right is so drastic that it must be based on substantial evidence that visitation would be detrimental to the welfare of the child (see, Matter of Bradley v Wright, 260 AD2d 477; Matter of MacEwen v MacEwen, 214 AD2d 572; Matter of Vanderhoff v Vanderhoff, 207 AD2d 494). Further, the determination of visitation is within the sound discretion of the hearing court based upon the best interests of *330the child (see, Friederwitzer v Friederwitzer, 55 NY2d 89; see also, Koppenhoefer v Koppenhoefer, 159 AD2d 113), and its determination will not be set aside unless it lacks a substantial basis in the record (see, Koppenhoefer v Koppenhoefer, supra). Here, the hearing court’s decision to grant the father unsupervised visitation has such a substantial basis.
The contentions of the mother and the Law Guardian that the court relied upon material not in the record in reaching its determination are unpreserved for appellate review, and we decline to reach them in the exercise of our interest of jústice jurisdiction (see, Matter of Thaxton v Morro, 222 AD2d 955; Matter of Broome County Dept. of Social Servs. v Dennis, 97 AD2d 908). Thompson, J. P., Friedmann, Schmidt and Smith, JJ., concur.